Exhibit 10.13

 

FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT

 

This First Amendment to Note Purchase Agreement (this “Amendment”), effective as
of June 29, 2017, by and among Usell.com, Inc., a Delaware corporation
(“uSell”), BST Distribution, Inc., a New York corporation (“BST”), We Sell
Cellular LLC, a Delaware limited liability company (“WE SELL” together with
uSell and BST, each a “Company” and collectively the “Companies”), the Purchaser
party hereto (the “Purchaser”) and TCUS Financial LLC, a Delaware limited
liability company, as agent for the Purchaser and the other Purchasers from time
to time party to the Agreement (as hereafter defined) (the “Agent” and together
with such Purchasers, the “Creditor Parties”).

 

WHEREAS, the Companies and Creditor Parties are parties to a Note Purchase
Agreement dated as of January 13, 2017 (as amended from time to time, the
“Agreement”);

 

WHEREAS, the Companies and the Creditor Parties wish to amend the Agreement in a
limited respect in order to amend the interest coverage ratio under Section
8.23(c), but only on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.             Capitalized Terms. Capitalized terms not otherwise defined in
this Amendment shall have the meaning ascribed to them in the Agreement.

 

2.             Acknowledgment of Liabilities.

 

(a)           Each Company hereby acknowledges that it is unconditionally liable
to Creditor Parties under the Agreement and the Related Agreements to which it
is a party for the payment of all Liabilities, and no Company has any defenses,
counterclaims, deductions, credits, claims or rights of setoff or recoupment
with respect to the Liabilities.

 

(b)           Each Company hereby ratifies and confirms its obligations under
the Agreement and the Related Agreements to which it is a party and hereby
acknowledges and agrees that the Agreement and the Related Agreements to which
it is a party remain in full force and effect.

 

3.             Amendments Agreement. Subject to satisfaction of the conditions
of effectiveness set forth in Section 5 of this Amendment, the Agreement is
hereby amended as follows:

 

(a)           Section 8.23(c) of the Agreement is hereby amended and restated in
its entirety to provide as follows:

 

“(c) Interest Coverage Ratio. (i) For the five month period ending August 31,
2017, Companies will not permit the ratio of (i) EBITDA for such five (5) month
period times twelve (12) divided by five (5) to (ii) the sum of all interest
payments on all Indebtedness due by Companies and Guarantors for the twelve (12)
month period succeeding the date of such determination, to be less than 1.20 to
1.00; and (ii) beginning with the fiscal quarter ending September 30, 2017 and
for each fiscal quarter thereafter, Companies will not permit the ratio of (i)
EBITDA for the three (3) month period preceding the date of determination times
four (4) to (ii) the sum of all interest payments on all Indebtedness due by
Companies and Guarantors for the twelve (12) month period succeeding the date of
such determination, to be less than 1.20 to 1.00.”

 



 

 

 

(b)           Section 8.4(e) of the Agreement is hereby amended and restated in
its entirety to provide as follows:

 

“(e) as soon as available, but in any event not later than September 15, 2017, a
copy of the consolidated and consolidating statements of operations of the each
Company and its Subsidiaries for the five (5) months ended August 31, 2017,
certified by the principal financial officer of such Company as presenting
fairly in all material respects the financial condition and results of
operations of such Company and its Subsidiaries on a consolidated and
consolidating basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, and concurrently
with the financial statements furnished pursuant to this subsection (e), an
officer’s certificate signed by the principal financial officer of each Company
which compliance certificate shall be reasonably satisfactory to Agent,
certifying such financial statements, such Company’s compliance with the terms
of this Agreement and the Related Agreements, certifying that no Default or
Event of Default has occurred under this Agreement or the Related Agreements,
and setting forth computations in reasonable detail showing whether or not as at
the end of such fiscal period there existed any breach or violation of any of
the provisions of Section 8.23(c);”

 

4.             Representations and Warranties. Each Company hereby represents
and warrants to Purchasers and Agent that:

 

(a)           The execution, delivery and performance of this Amendment (i) have
been duly authorized by each Company, (ii) are not in contravention of the
certificate of incorporation, bylaws, certificate of formation or operating
agreement of any Company or of any indenture, agreement or undertaking to which
any Company is a party or by which any Company is bound and (iii) are within
each Company’s powers.

 

(b)           This Amendment is the legal, valid and binding obligation of each
Company, enforceable in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws relating to
creditors’ rights generally or by equitable principles.

 

(c)           The representations and warranties of each Company contained in
the Agreement and the Related Agreements are and will be true, correct and
complete in all respects on and as of the date hereof to the same extent as
though made on and as of such date, except to the extent that such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete as of such earlier date.

 



2 

 

 

5.             Conditions of Effectiveness. This Amendment shall become
effective upon receipt by Agent (unless waived by Agent in writing) of the
following, each in form and substance satisfactory to Agent in its sole
discretion: (a) this Amendment executed by each Company and each Guarantor and
(b) payment by Companies of all fees and expenses incurred by Agent in
connection with the transactions contemplated by the Agreement (which remain
unpaid) and this Amendment, including, without limitation, the fees of Loeb &
Loeb LLP, counsel to Agent and Purchasers.

 

6.             Effect on Note Purchase Agreement.

 

(a)           Upon the effectiveness of this Amendment, each reference in the
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Agreement as amended hereby.

 

(b)           Except as specifically amended herein, the Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Agent, nor constitute a
waiver of any provision of the Agreement, or any other documents, instruments or
agreements executed and/or delivered under or in connection therewith.

 

7.             Miscellaneous. Section 13 of the Agreement is incorporated by
reference into this Amendment without the necessity of fully repeating it.

 

3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the date first
set forth about.

 

  COMPANIES:       USELL.COM, INC.         By:  /s/Nikhil Raman     Name: Nikhil
Raman
Title: Chief Executive Officer





 

  BST DISTRIBUTION, INC.         By:  /s/Brian Tepfer     Name: Brian Tepfer
Title: Chief Executive Officer

 

  WE SELL CELLULAR LLC         By:  /s/Nikhil Raman     Name: Nikhil Raman
Title: Manager

 

SIGNATURE PAGE TO
FIRST AMENDMENT TO NOTE PURCHASE
AGREEMENT

 



 

 

 

  PURCHASER:       TCUS FINANCIAL LLC         By:  /s/Conner Searcy     Name:
Conner Searcy
Title: President

 

  AGENT:       TCUS FINANCIAL LLC         By:  /s/Conner Searcy     Name: Conner
Searcy
Title: President

 

SIGNATURE PAGE TO
FIRST AMENDMENT TO NOTE PURCHASE
AGREEMENT

 



 

 

 



GUARANTOR CONSENT:           UPSTREAM PHONE COMPANY USA, INC.,
a Delaware corporation           By:  /s/Nikhil Raman       Name: Nikhil Raman
Title: President    

 

UPSTREAM PHONE HOLDINGS, INC.,
a Delaware corporation           By:  /s/Nikhil Raman       Name: Nikhil Raman
Title: President    

 

HD CAPITAL HOLDINGS LLC,
a Delaware limited liability company           By:  /s/Daniel Brauser      
Name: Daniel Brauser
Title: Manager    

 

 

SIGNATURE PAGE TO
FIRST AMENDMENT TO NOTE PURCHASE
AGREEMENT

 

 